UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

IN THE MATTER OF THE SEARCH OF: ‘ °
USPS Mail Package identified Li: 1@-my>- le
by tracking # 9506 1156 0656 9199 3191 15

addressed to:

ART LEW

222 NUNDA BLVD

ROCHESTER, NY 14610
AFFIDAVIT

I, Jedidiah Hutchison, being duly sworn, hereby depose and say:

1, I am a Postal Inspector with the United States Postal Inspection Service. I have
been employed in this capacity since 2010. I am currently assigned to the United States Postal
Inspection Service Office in Chattanooga, Tennessee. I am responsible for investigating crimes
involving the United States Postal Service (“USPS”), its employees, and its customers. These
crimes include but are not limited to employee assaults, mail fraud, mail theft, identity theft, and
prohibited mailings including child pornography and illegal narcotics.

2. I am a Law Enforcement Officer under the authority of Title 18, United States
Code, Section 3061. As such, I am authorized to make arrests with or without warrants for
offenses made in my presence or when I have reasonable grounds to believe the person has
committed or is committing a felony against the United States. I am also authorized under this

statute to carry firearms and make seizures of property as provided by law.

5, From my training and experience, I know that the United States Postal Service is
frequently used to transport illegal narcotics to areas throughout the United States. I am also
aware that the United States Postal Service is used to send the proceeds relating to narcotics

distribution back to the narcotics source of supply. I also know that the reason drug traffickers

Page | of 6

Case 1:19-mj-00116-SKL Document 2 Filed 07/23/19 Pagelof9 PagelID#:5
use the United States Mail to ship controlled substances and their proceeds is because of the
speed and protection afforded the United States Mail.

4. Title 21, United States Code, Section 841 makes it an offense for any person to
manufacture, distribute, or possess with intent to manufacture or distribute, a controlled
substance. Title 21, United States Code, Section 843(b) makes it an offense for any person
knowingly or intentionally to use any communication facility in committing or in causing to
facilitate the commission of any act or acts constituting a felony under any provisions of
Subchapter I or Subchapter II of the Drug Abuse Prevention and Control Act. Title 21, United
States Code, Section 846 makes it an offense to conspire to commit an offense set out in Title 21.
Under Title 18 United States Code, Section 1342 makes it illegal to receive mail matter or
packages (parcels) addressed to fictitious names while carrying on unlawful business.

5. To combat the distribution of illegal narcotics and their proceeds, certain
investigative techniques are utilized by Postal Inspectors. What follows is not meant to set forth
all exhaustive investigative knowledge of this case or investigative techniques used, but only
those facts necessary in order to establish probable cause.

RELEVANT FACTS
6. On Friday July 19, 2019 Postal Inspection Service (USPIS) removed a US Mail

package from the East Ridge, TN Post Office addressed as follows:

FROM: TO:

J SCHEIVELHUD ART LEW

5336 MATTHEWS DR 222 NUNDA BLVD
CHATTANOOGA, TN 37412 ROCHESTER, NY 14610

Page 2 of 6

Case 1:19-mj-00116-SKL Document 2 Filed 07/23/19 Page 2of9 PagelD #: 6
ts The reasons I believe the above package contains proceeds from illegal narcotics
trafficking include, but are not limited to the following factors:

8. In June 2018, Customs and Border Protection seized two international mail
parcels containing a large quantity of alprazolam pills bearing the tracking numbers
CX620800182CA and LM089978594CA addressed to Edward Gatrell at 5336 Matthews Drive
in East Ridge, Tennessee. East Ridge, Tennessee, is a smaller city immediately adjacent to
Chattanooga, Tennessee; I know from my training and experience that packages are often
addressed to recipients in “Chattanooga, Tennessee,” when in fact the recipient address is
actually in East Ridge, Tennessee.

9. A search of the parcel referenced in paragraph 8 revealed a large number of pills
(approximately 330 gross grams) of suspected alprazolam. The pills were physically consistent

with and bore marking consistent with alprazolam.

10. During the first few months of 2019, two parcels addressed to “5336 Matthews
Drive” were presented for K-9 Unit examination. I was informed that a K-9 did not alert on
these two packages. However, I know from my training and experience that K-9 units are not

generally trained to detect certain classes of drugs, including certain pharmaceuticals and

fentanyl.

11. On July 17, 2019, a package was delivered to “JASON SCHEIVELHUD” at
“5336 MATTHEWS DR, CHATTANOOGA, TN 37412.” This parcel was coming from
“bargain me, 802 east 92 st, BROOKLYN, NY 11236.” The manner of address (e.g., random
capitalization) appeared unusual to me. I and other law enforcement personnel researched the

return address, and although the address appears on at least one commercial database (i.e.,

Page 3 of 6

Case 1:19-mj-00116-SKL Document 2 Filed 07/23/19 Page3of9 PagelD #: 7
Google Maps, for which it appears as an unmarked warehouse), other databases, including law
enforcement and Postal databases do not recognize this address. As of July 23, 2019, Postal
authorities in Brooklyn, New York, confirmed that the address is indeed fictitious. Further, using
both public and law enforcement databases, I was unable to locate any person or entity known as
“bargain me” affiliated with this address. It is common place for narcotics traffickers to use
fictitious return addresses in an effort to conceal the actual sender from Postal Inspectors. This
package was not presented for external examination by a trained K-9 Drug Detector Dog Unit.

12. OnJuly 18, 2019, I was contacted by the East Ridge Post Office alerting me to the
fact that a parcel had been sent bearing the return address of “5336 MATTHEWS DRIVE” (the
“Target Parcel”) one day after I was inquiring about that address to postal employees in reference
to the above-mentioned package. It is common practice for narcotics traffickers to receive a
shipment of illegal narcotics and immediately resend payment (whether cash or other means) for
the narcotics back to the Source of Supply (“SOS”). I am aware that such payment — if not
narcotics itself— may have been in close proximity to and bear the odor of narcotics.

13. OnJuly 19, 2019, at approximately 5:10 PM, I removed the above mentioned
parcel from the East Ridge Post Office and secured it until a K-9 Unit was available.

14. On July 22, 2019, I met with K-9 Drug Detector Dog Unit Officer Voss and his K-
9 “Nero.” K-9 Nero conducted exterior examinations of the Target Parcel along with three other
packages of similar size and weight. I was present when the four packages were presented to K-9
Nero by his handler, Officer Voss. Officer Voss advised that K-9 Nero demonstrated a positive
alert and indication on the Target Parcel.

15. I have been advised of the qualifications of the K-9 handler and his narcotics

detector canine. K-9 Nero is trained to detect the odor of illegal narcotics including but not

Page 4 of 6

Case 1:19-mj-00116-SKL Document 2 Filed 07/23/19 Page 4of9 PagelD #: 8
limited to marijuana, cocaine, heroin, ecstasy, methamphetamine and derivatives. K-9 Nero and
Officer Voss are certified under a modified PSP certification mirroring the United States Border
Patrol Standard and employed by the Hamilton County Sheriff's Office. For approximately two
years, K-9 Nero and Officer Voss have completed in excess of 16 hours of training each month,
including K-9 drug detection techniques, handling and handler-dog communication and maintain
at least a 97% accuracy rate.

16. Based on the facts set forth in this affidavit, I believe there is probable cause to
believe that the Target Parcel contains controlled substances, currency, or other evidence that
relates to trafficking of controlled substances, in violation of Title 21, United States Code,
Sections 841(a)(1) (distribution and possession with intent to distribute a controlled substance)
and 843(b) (unlawful use of a communication facility, including the U.S. Mails, to facilitate the

distribution of a controlled substance).

Page 5 of 6

Case 1:19-mj-00116-SKL Document 2 Filed 07/23/19 Page5of9 PagelD#: 9
17. The Target Parcel has been maintained unopened in my custody pending

application for a search warrant.

FURTHER AFFIANT SAYETH NOT.

LY “9
Yedidiah Hutchison
Postal Inspector
United States Postal Inspection Service

a
Subscribed and sworn to before me this)? day of July, 2019

 
  

 

  

~Stisan K. Leé,
UNITED STATES MAGISTRATE JUDGE

Page 6 of 6

Case 1:19-mj-00116-SKL Document 2 Filed 07/23/19 Page 6of9 PagelD #: 10
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
at CHATTANOOGA

IN THE MATTER OF THE SEARCH OF:
USPS Mail Package identified

by tracking # 9506 1156 0656 9199 3191 15
addressed to:

ART LEW

222 NUNDA BLVD

ROCHESTER, NY 14610

ATTACHMENT A

DESCRIPTION OF THE PROPERTY TO BE SEARCHED

One USPS Mail Parcel identified by tracking # 9506 1156 0656 9199 3191 15

Addressed to:

ART LEW
222 NUNDA BLVD
ROCHESTER, NY 14610

Case 1:19-mj-00116-SKL Document 2 Filed 07/23/19 Page 7of9 PagelD #: 11
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
at CHATTANOOGA

IN THE MATTER OF THE SEARCH OF:
USPS Mail Package identified
by tracking # 9506 1156 0656 9199 3191 15

addressed to:
ART LEW
222 NUNDA BLVD
ROCHESTER, NY 14610
ATTACHMENT B

LIST OF ITEMS AUTHORIZED TO BE SEARCHED FOR AND SEIZED PURSUANT TO
SEARCH WARRANT

One US Mail Parcel described above if it contains any of the following items which show
the transportation, ordering, purchase, distribution, possession, sale, or manufacture of
controlled substances; including:

1. Books, photographs, records, receipts, notes, ledgers and other papers which show the
transportation, ordering, purchase, distribution, possession, sale or manufacture of
controlled substances;

2. Address and/or telephone books and papers reflecting names, addresses, and/or telephone
numbers, written or typed by hand as opposed to printed commercially;

3. Letters, records, computerized and electronic records, receipts, bank statements and
records, money drafts, letters of credit, wire transfers, safe deposit box keys, money order
and cashier’s check receipts, passbooks, bank checks, and other items that reflect the
expenditure, obtaining, secreting, transfer or concealment of drug proceeds;

4. United States currency, precious metals, jewelry, and financial instruments, including,

but not limited to, stocks and bonds, notes and other documents showing an accumulation

(Yo.
Case 1:19-mj-00116-SKL Document mi d 07/23/19 Page 8of9 PagelD#: 12
of assets, wealth, or money to the extent that these items are found in such quantity,
substance and/or quality as to permit a reasonable inference that such items are proceeds
of drug trafficking;

5. Controlled substances, material and paraphernalia for manufacturing, packaging, cutting,
weighing, and distributing controlled substances, but not limited to scales, baggies, and
packing material;

6. Indicia of occupancy, residency, and/or ownership of the premises described above and
other real property, including but not limited to deeds, utility and telephone bills,
canceled envelopes, and keys;

7. Papers, tickets, notes schedules, receipts and other documents relating to travel to and
from drug source areas and drug distribution areas;

8. Any and all other material evidence of violations of 21 U.S.C. §§ 841, 843, and 846,
which include attempt and possession with intent to distribute and distribution of

controlled substances and importation of a controlled substance from a foreign country.

2) Sf ==

Case 1:19-mj-00116-SKL Document 2 Filed 07/23/19 Page9of9 PagelD #: 13
